The Chancellor.
The plea sets up a covenant contained in the mortgage, that, should Adeline Noe, the wife of the complainant, survive her husband, and claim any dower or other right in the mortgaged premises, and recover such dower or right in the premises by due process of law, such claim or recovery by her, or the amount or value thereof, should be credited by the complainant, his executors, administrators or assigns, on account of the principal sum of the mortgage, and it avers that Adeline Noe is still living. The plea is to the whole of the bill. It does not extend to the whole, however, but only to the right to recover the principal of the mortgage. It does not cover the right to the interest. It is, therefore, bad. Beames on Pleas 42, 43. It will be overruled.